Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement on Form F-3 of our report dated February 27, 2014, relating to (1) the 2013 and 2012 consolidated financial statements of DHT Holdings, Inc., including the adjustments to the 2011 consolidated financial statements to retrospectively apply the reverse stock split discussed in Note 5 to the consolidated financial statements and the revision to include condensed financial information of DHT Holdings, Inc. (parent company only) presented in Note 15 and (2) the effectiveness of DHT Holdings, Inc.’s internal control over financial reporting as of December 31, 2013, appearing in the Annual Report on Form 20-F of DHT Holdings, Inc. for the year ended December 31, 2013 and to the reference to us under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ Deloitte AS Deloitte AS Oslo, Norway March 4, 2014
